United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1143
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * District of Nebraska.
                                        *
Raul Sanchez-Flores,                    *     [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: July 29, 2003
                              Filed: August 5, 2003
                                   ___________

Before BOWMAN, BYE, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Raul Sanchez-Flores entered an unconditional guilty plea, pursuant to a written
plea agreement, to possessing with the intent to distribute 500 grams or more of a
methamphetamine mixture. See 21 U.S.C. §§ 841(a)(1), (b)(1) (2000). The District
Court1 sentenced him to eighty-seven months of imprisonment and five years of
supervised release. On appeal, Sanchez-Flores’s counsel has moved to withdraw, and
has filed a brief under Anders v. California, 386 U.S. 738, 744 (1967). Sanchez-


      1
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
Flores has filed a supplemental brief. For the reasons discussed below, we grant
counsel’s motion to withdraw, and we affirm.

       Counsel argues that Sanchez-Flores’s sentence is too severe in light of his
background and lack of prior felonies. This argument fails. The District Court
sentenced Sanchez-Flores at the bottom of a sentencing range to which he did not
object, and which resulted from his plea-agreement stipulations. See United States
v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995) (holding that "[a] defendant who
explicitly and voluntarily exposes himself to a specific sentence may not challenge
that punishment on appeal").

       Sanchez-Flores’s pro se arguments also fail. First, his entry of an
unconditional guilty plea waived any argument that the District Court erred in
denying his motion to suppress. See United States v. Arrellano, 213 F.3d 427, 430
(8th Cir. 2000). Second, unless the District Court has abused its discretion in
imposing the sentence (which it has not), a mere disparity between his and his
codefendant’s sentences does not warrant resentencing. See United States v.
Skorniak, 59 F.3d 750, 758 (8th Cir.), cert. denied, 516 U.S. 980 (1995). Finally, his
ineffective-assistance claim should be raised in a 28 U.S.C. § 2255 motion and not
in this direct criminal appeal. See United States v. Cain, 134 F.3d 1345, 1352 (8th
Cir. 1998).

     We have conducted our own careful review of the record under Penson v. Ohio,
488 U.S. 75, 80 (1988), and we have found no nonfrivolous issues. Thus, we grant
counsel’s motion to withdraw, and we affirm.




                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-